Citation Nr: 0703578	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-15 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 decision rendered by the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
PTSD.  In December 2004, the RO granted service connection 
for PTSD, and assigned a 50 percent disability rating.  The 
veteran requests a higher rating. 

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in November 2006.  A transcript of the 
hearing is of record.


FINDING OF FACT

The veteran's PTSD is of moderate severity and primarily 
manifests with depression, sleep disturbances, and some 
difficulty in establishing and maintaining effective work and 
social relationships. 


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in February 
2003.  Following his appeal of the award of a 50 percent 
disability rating for PTSD, the RO notified the veteran in 
correspondence dated in January 2005, of the provisions of 
VCAA as they pertain to a claim for an increased rating.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  The veteran received this notice 
in March 2006.  As indicated above, there has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with this claim would not 
cause any prejudice to the veteran.  




Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 
(2006).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2006).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

General Rating Formula for Mental Disorders:
Rati
ng
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
 

100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

The veteran's PTSD is currently evaluated at 50 percent 
disabling, based, in part, on reported symptoms of sleep 
disturbances and depression.  At the time of the initial 
rating assignment it was noted that the veteran's reported 
symptoms did not meet the exact criteria for a 50 percent 
rating, however his overall disability picture more nearly 
approximated that of a 50 percent disability rating.  

The veteran contends he is entitled to a disability rating in 
excess of 50 percent for his PTSD.  The Board has considered 
the appellant's contentions, but finds however, that the 
preponderance of the evidence is against the claim.  

VA outpatient treatment records, which begin in December 
2002, show that the veteran's PTSD symptoms included anxiety, 
depression, anxiety, sleep impairment, fatigue, and some 
social isolation.  The records note that he retired in 2002 
after working for K-Mart as a manager for 35 years.  
Treatment records from December 2002 to January 2003 reflect 
that the veteran's symptoms improved almost immediately after 
he began using prescribed medication.  He denied any recent 
violent behavior and reported improvement in mood, sex drive, 
energy level and ability to concentrate.  In February 2003, 
he reported that his racing thoughts and hyperactivity had 
slowed down with the use of medication.  During an April 2003 
mental assessment, the veteran expressed his difficulty in 
maintaining relationships and noted his three failed 
marriages and inability to feel close to any of his many 
former girlfriends.  He also indicated increased depression 
secondary to his brother's illness.  Additional outpatient 
records dated throughout 2003 reflect that the veteran denied 
suicidal ideations and was observed as well-groomed, with 
normal speech.  A May 2003 mental health assessment reflects 
a GAF score of 40.  The veteran was described as well 
groomed.  

The veteran underwent a VA examination in October 2004.  His 
claims file and medical records were reviewed.  The veteran 
reported he had been depressed for seven years and had 
markedly diminished interest and pleasure in almost all daily 
activities.  He also reported daily symptoms of insomnia, 
fatigue, and lack of energy, and feelings of worthlessness.  
The veteran indicated that he entertained suicidal ideations, 
but only when extremely depressed.  The veteran further 
reported that the recent death of his younger brother had 
exacerbated his PTSD symptoms.  On mental status examination, 
he was described as alert and hypertalkative.  He denied all 
types of hallucinations, suspiciousness, or paranoia.  He 
denied thought insertion, broadcasting, withdrawal or 
blocking.  Thought processes were coherent and goal-oriented.  
Similarities were concrete and abstract.  Judgment was intact 
and knowledge was commiserate with education.  Affect was 
anxious and sad.  The examiner noted the veteran had severe 
mood swings, which were sufficiently severe enough to cause 
marked impairment in his occupational functioning and 
relationships.  The GAF score was 55.

At a March 2006 hearing, the veteran testified that he had 
only one friend.  He described having a poor relationship 
with his current girlfriend of 5 years, and his two adult 
children.  He indicated he has hit his current girlfriend.  
The veteran testified that he retired from his job at K-Mart 
due to increasingly poor productivity levels caused by his 
depression.  Upon retirement he drew his regular retirement 
benefits, as oppose to disability benefits.  The veteran also 
stated that he had attempted suicide two times, in 1975, and 
in 1980 or 1981.  He further stated that he no longer took 
showers or took care of himself like he used to.

Several lay statements were submitted from the veteran's 
siblings and detail how the veteran is unable to maintain 
social relationships with his family.  A statement from the 
veteran's girlfriend indicated that he would get suicidal and 
depressed, and had been verbally and physically abusive to 
her at times.  A lay statement of a former employer and 
friend indicated the veteran could not concentrate on the 
job, was moody, and at times did not report to work.

Social Security Administration (SSA) records show that the 
veteran was awarded SSA disability benefits in September 
2003.  The primary diagnosis was PTSD and the secondary 
diagnosis was bi-polar disorder.  These disorders were noted 
to have manifested with functional limitations including 
marked restriction of daily living activities; maintaining 
social functioning and concentration, persistence or pace.  
The SSA records further reflect that the veteran "did not 
like to do self-care."  He stated he showered about once a 
month or when someone said he smelled.  He denied cooking for 
himself, but reportedly frequented restaurants.  The veteran 
stated that other people did his laundry and housework 
because he doesn't feel like it.  He avoided shopping in 
order to avoid people.  The records reflect that the veteran 
was able to leave the house without assistance and drive a 
car.  

Based upon a review of the cumulative evidence, the Board 
finds that a disability rating in excess of 50 percent is not 
warranted, as the objective evidence does not demonstrate 
that the veteran's current PTSD symptoms more nearly 
approximate the criteria necessary for a 70 percent 
disability rating for any period under review.  

Recent mental evaluations and VA outpatient treatment records 
do not describe the veteran as having suicidal ideas, or 
presenting with ritualistic behavior.  He has not 
demonstrated illogical speech, a near-continuous panic state, 
or depression that would affect his ability to function 
independently, appropriately and effectively.  While there 
are conflicting statements as to his personal hygiene, there 
are no signs of spatial disorientation; or difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting); inability to establish and maintain 
effective relationships.  Clearly, the evidence does not 
describe impairment of such severity so as to meet the 
criteria for a 70 percent rating.  

As noted, evaluation of the medical evidence since the grant 
of service connection is of primary concern.  In this regard, 
the Board notes that the GAF score from the October 2004 VA 
mental health examination was 55, which reflects PTSD of a 
moderate severity.  This is a noted improvement from the 
findings of a May 2004 mental health where the GAF score was 
recorded as 40.  

Moreover, the records of several clinical evaluations and 
therapy sessions indicate the veteran was fully alert and 
oriented, with coherent thought processes and goal-oriented 
thinking.  Although the veteran reported some thought of 
suicide during the October 2004 examination, the cumulative 
records do no reflect any other recent reported suicidal 
ideations.  In fact during his hearing, the only suicidal 
ideations and attempts the veteran described, were in 1975 
and 1980-81, almost 20 to 30 years prior.  A few of the VA 
treatment records noted the veteran's difficulty with anger, 
but there is no mention of unprovoked irritability with 
periods of violence.  

Furthermore, while recent outpatient treatment records in 
December 2004 and January 2005 reflect the veteran's report 
of increased depression and an exacerbation of PTSD symptoms, 
it is indicated that the increased depression was in direct 
relation to the anniversary of his deceased brother's 
birthday, and not from PTSD or service-related memories.  In 
fact, the earlier record reflects that the veteran was 
scheduled to have his medication increased, but specifically 
limited to the period of increased stress -related to his 
brother's illness and impending death.  A recent January 2005 
record reflects that no recent medication increases were 
needed.  At any rate, the veteran's depression does not seem 
to affect his ability to function independently, which is 
required by the schedular criteria for a 70 percent rating.  
The veteran lives in his own house and there is no indication 
from either the VA treatment records or Social Security 
records, that he requires any type of living assistance.  The 
October 2004 VA psychologist determined the veteran has the 
ability to manage his financial affairs and the Social 
Security records reflect that the veteran was able to leave 
the house without assistance and operate a motor vehicle.

Regarding the subjective testimony and lay statements which 
indicate the veteran neglects his personal hygiene and 
appearance, the Board observes that the cumulative objective 
evidence suggests otherwise.  The clinical session records 
all indicate that the veteran was appropriately and neatly 
dressed and well-groomed during his therapy sessions.  

In conclusion, the Board finds that specific PTSD symptoms 
observed during the most recent VA examination which 
included: impaired concentration disassociative episodes, 
sleep disturbances, depression, anxiety, nightmares, thought 
avoidance, feelings of detachment and estrangement from 
others, and difficulty with anger and emotional control- are 
adequately accounted for in the currently assigned disability 
rating of 50 percent, for PTSD of moderate severity.  On the 
basis of the cumulative objective evidence, the Board finds 
that the criteria for an initial disability rating of 70 
percent have not been met.  

The Board has considered staged ratings, under Fenderson v. 
West, 12 Vet. App. 119 (1999), but concludes that they are 
not warranted.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, that doctrine is not applicable 
in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).  


ORDER

An initial disability rating in excess of 50 percent, for 
post-traumatic stress disorder (PTSD), is denied. 


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


